1
                                       UNITED STATES DISTRICT COURT
2

3                                             DISTRICT OF NEVADA
                                                           ***
4
      PETER MEYERS,
5                                                             Case No. 2:19-cv-01758-APG-VCF
                             Plaintiff,
6     vs.                                                     ORDER
7     UBER EATS, et al.,                                      APPLICATION TO PROCEED IN FORMA PAUPERIS
                                                              (EFC NO. 1) AND COMPLAINT (ECF NO. 1-1)
8                            Defendants.

9
             Before the Court are pro se plaintiff Peter Meyers’s application to proceed in forma pauperis (ECF
10
     No. 1) and complaint (ECF No. 1-1). Plaintiff’s in forma pauperis application is granted and his complaint
11
     is dismissed without prejudice.
12

13                                                   DISCUSSION

14           Plaintiff’s filings present two questions: (1) whether Williams may proceed in forma pauperis

15   under 28 U.S.C. § 1915(a) and (2) whether Williams’s complaint states a plausible claim for relief.
16   I.      Plaintiff Meyers May Proceed In Forma Pauperis
17
             Meyers 's application to proceed in forma pauperis is granted. Under 28 U.S.C. § 1914(a), all
18
     parties instituting any civil action, suit or proceeding in a district court of the United States, except an
19
     application for writ of habeas corpus, must pay a filing fee of $350. An action may proceed despite a
20
     plaintiff's failure to prepay the entire fee only if the plaintiff is granted leave to proceed in forma
21
     pauperis pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir.1999).
22
     Under 28 U.S.C. § 1915(a)(1), a plaintiff may bring a civil action “without prepayment of fees or
23

24
     security therefor” if such person submits an affidavit demonstrating that the person is “unable to pay

25   such fees or give security therefor.”
            Meyers’s application to proceed in forma pauperis includes a completed application to proceed
1
     in district court without prepaying fees or costs. Plaintiff’s application declares under penalty of perjury
2

3    that he is unable to pay the costs of these proceedings and declares that his gross wages and take-home

4    wages equal zero dollars per month. Plaintiff declares that in the past twelve months, he received

5    income from his position as a poker dealer until August 13, 2019. Plaintiff reports he has $800 in his

6    checking or savings account. Plaintiff’s regular monthly expenses total $1,020 per month and has debt
7    relating to his car loan. Plaintiff’s application to proceed in forma pauperis is granted.
8
     II.    Plaintiff’s Complaint Fails to State a Claim Upon Which the Court May Grant Relief
9
            When the Court has granted an application to proceed in forma pauperis, it must review
10
     plaintiff’s complaint to determine whether the complaint is frivolous, malicious, or fails to state a
11
     plausible claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a
12
     complaint must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled
13
     to relief.” The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements,
14
     a complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
15

16   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Rule 12(b)(6) of the Federal Rules

17   of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can

18   be granted. A complaint should be dismissed under Rule 12(b)(6) "if it appears beyond a doubt that the

19   plaintiff can prove no set of facts in support of his claims that would entitle him to relief." Buckey v. Los
20
     Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
21
            “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than
22
     formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.
23
     Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff
24
     should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is
25

                                                           2
     clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
1
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
2

3           Plaintiff Meyers filed a complaint against Uber Eats, Uber, and Checkr. (ECF No. 1-1 at 1).

4    Meyers alleges defendants mishandled his personal information, presented him with false information,

5    ignored his responses, and suspended his Uber Eats driver account, thereby causing plaintiff to lose

6    $400 dollars per week in wages he would have received had his driver’s account not been suspended.
7    (ECF No. 1-1 at 1). Plaintiff emailed Checkr after discovering his Uber Eats driver account was in a
8
     suspended status. (ECF No. 1-1 at 9). In response, defendant Checkr informed plaintiff that the
9
     licensing information they have on file indicates that plaintiff’s Louisiana license has been cancelled.
10
     (ECF No. 1-1 at 8). Plaintiff has attempted to correct Checkr’s information by providing his current
11
     Nevada license number, but his attempts have been unsuccessful. (ECF No. 1-1 at 7).
12
            Plaintiff indicates on his civil cover sheet that the basis of jurisdiction for this suit is federal
13
     question and the nature of the suit is civil rights relating to employment. Jurisdiction would be proper in
14
     this Court if it were clear on the face of the complaint that there is a federal question where the cause of
15

16   action is created by federal law. Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

17   Plaintiff’s complaint has not stated a claim under federal law that provides a legal entitlement to a

18   remedy.

19          Jurisdiction could also be proper in this Court under diversity jurisdiction. 28 U.S.C. § 1332
20
     provides “[t]he district courts shall have original jurisdiction of all civil actions where the matter in
21
     controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . .
22
     citizens of different States.” For diversity jurisdiction to exist, a plaintiff would need to indicate the
23
     citizenship of every party to show that each plaintiff is a citizen of a different state from each defendant.
24
     Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). Plaintiff here has not indicated the
25

                                                            3
     citizenship of the parties and has not alleged the amount in controversy exceeds $75,000. Plaintiff’s
1
     complaint alleges that he has lost $400 per week since plaintiff’s account was suspended on September
2

3    14, 2019, making plaintiff’s alleged loss approximately $3,600. This amount does not exceed $75,000.

4    Plaintiff also did not plead that each defendant is a citizen of a different state than the plaintiff.

5            Plaintiff’s complaint fails to state facts supporting a claim upon which relief can be granted that

6    would fall under the jurisdiction of this court. Plaintiff’s complaint is dismissed without prejudice.
7            ACCORDINGLY,
8
             IT IS ORDERED that Meyers’s application to proceed in forma pauperis (ECF No. 1) is granted.
9
             IT IS FURTHER ORDERED that the Clerk of Court shall file the complaint (ECF No. 1-1).
10
             IT IS FURTHER ORDERED that Meyers’s complaint (ECF No. 1-1) is DISMISSED
11
     WITHOUT PREJUDICE.
12
             IT IS FURTHER ORDERED that Meyers has until December 23, 2019 to file an amended
13
     complaint addressing the issues discussed above. Failure to timely file an amended complaint that
14
     addresses the deficiencies noted in this order may result in a recommendation for dismissal with
15

16   prejudice.

17           IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is

18   directed NOT to issue summons on the amended complaint. The Court will issue a screening order on

19   the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
20
     1915(e)(2).
21
                                                        NOTICE
22
             Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
23
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
24
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
25

                                                            4
     may determine that an appeal has been waived due to the failure to file objections within the specified
1
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
2

3    objections within the specified time and (2) failure to properly address and brief the objectionable issues

4    waives the right to appeal the District Court's order and/or appeal factual issues from the order of the

5    District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.

6    Dist., 708 F.2d 452, 454 (9th Cir. 1983).
7           Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of
8
     any change of address. The notification must include proof of service upon each opposing party’s
9
     attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this
10
     rule may result in dismissal of the action.
11
            IT IS SO ORDERED.
12
            DATED this 21st day of November 2019.
13
                                                                  _________________________
14
                                                                  CAM FERENBACH
15                                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

                                                          5
